Citation Nr: 1702816	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  97-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability prior to January 15, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

(The appeal of entitlement to service connection for a cervical spine disability, bilateral carpal tunnel syndrome, bilateral hip disability, and a condition of the nervous system as well as entitlement to an initial compensable disability rating for erectile dysfunction will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which awarded service connection for a left knee disability and assigned a 10 percent disability rating effective May 1, 1996.  The Veteran disagreed with the assigned initial 10 percent disability rating and has perfected an appeal as to this issue.

The Board notes that in a previous decision dated September 2012, the Board awarded the Veteran service connection for a left knee disability.  That decision was assigned a docket number of 97-27 076.  Following certification of the Veteran's increased rating claim for the left knee disability, the Board notified the Veteran in a letter dated May 2015 that the Veteran's increased rating claim would be assigned the docket number of 97-27 026 as the Veteran's initial increased rating claim was a "downstream" issue arising out of his service connection claim.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).  

The Board further notes that the Veteran is represented by the above listed attorney with respect to his claims of entitlement to an initial increased disability rating for his left knee disability and entitlement to TDIU.  Indeed, the Veteran has specified in correspondence that he is represented by the attorney only with regard to his left knee disability and TDIU claims.  See, e.g., the Veteran's VA Form 21-22a dated December 2016.  For his remaining claims on appeal, the Veteran has specified that he is represented by Disabled American Veterans.  See a statement from the Veteran dated January 2015.  Thus, the other issues on appeal will be addressed in a separate Board decision.  
The record reveals that the Veteran's claim for entitlement to an initial increased rating for left knee arthritis was readjudicated by a February 2016 rating decision wherein the RO increased the disability evaluation for the service-connected left knee disability from 10 percent disabling to 20 percent disabling with an effective date of January 15, 2016.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

On the Veteran's substantive appeal regarding his TDIU claim, he requested a hearing before a VLJ.  However, he cancelled his hearing request in April 2016.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

In December 2015, the Board remanded the Veteran's left knee arthritis claim for evidentiary development.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for his left knee arthritis, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
Pursuant to the December 2015 Board remand, the Veteran was provided a VA examination for his left knee arthritis in January 2016.  Pertinently, the Veteran complained of constant pain in his left knee as well as increased pain with standing, walking, squatting, and climbing stairs.  He did not jog or walk because of the knee pain.  He was also limited in his ability to lift and carry objects.  Upon examination, range of motion testing of the Veteran's left knee revealed flexion to 60 degrees and extension to zero degrees.  Crucially, the examiner documented objective evidence of pain with motion of the left knee as well as functional loss.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner did not indicate at what point in the range of left knee flexion and extension that pain began.  Pertinently, this finding may provide the Veteran with an increased disability rating for his left knee arthritis. 

Additionally, with regard to range of motion testing conducted during the January 2016 VA examination for the Veteran's left knee, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the January 2016 VA examiner performed both active and passive range of motion testing of the Veteran's left and right knees.  Although range of motion testing was taken on the Veteran's left and right knees, the examiner did not specify whether such testing was taken during active or passive motion.  Also, the examiner noted pain with weight-bearing on the left knee but there is no documentation of weight-bearing versus nonweight-bearing testing.    

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's left knee is warranted.  

The Board also observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended that his left knee disability precludes him from employment.  See, e.g., the Veteran's notice of disagreement dated November 2013.  Also, the Veteran has perfected an appeal of entitlement to TDIU based on his left knee disability in addition to other disabilities.  The Board finds that the VA examiner, in providing an examination of the Veteran's left knee on remand, should also provide an opinion as to the functional impairment of the Veteran's left knee arthritis as to his employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the record.  

2.  Schedule the Veteran for appropriate VA 
examination to assess the manifestations of the Veteran's service-connected left arthritis.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also discuss the functional and occupational impairment caused by the service-connected left knee arthritis.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




